DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on April 28, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 21-26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “disposing a top layer over of the photoresist layer”, claim 10 recites “disposing the top layer……over of the photoresist layer”, similarly, claim 21, recites “disposing a top layer………over of the photoresist layer”, and is not clear if the top layer is the same material composition as that of the photoresist material or not, since claim 5 recites the top layer as a different material composition and is not clear what is meant by the term “of the photoresist layer”?  Claim 1 and claim 10, recite the “radiation is configured to pass through the top layer” and claim 2, and claim 11 recite “radiation is configured to enter the top layer from the exposed second surface, pass through the top layer”, and is not clear if the radiation passes through the top layer or if there are additional elements that are required, and not recited, in order for the radiation to pass through the top layer.  Correction is required.
Claim 4 recites “disposing the top layer”.  It is not clear if the “disposing the top layer” is the same as or different from the “disposing a top layer” recited in claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “disposing the top layer”.  It is not clear if the “disposing the top layer” is the same as or different from the “disposing the top layer” recited in claim 10 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24, recite “disposing the top layer”.  It is not clear if the “disposing the top layer” is the same as or different from the “disposing a top layer” recited in claim 21 and not.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 21-26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0231751 (hereinafter referred to as Bristol).
Bristol, in the abstract, and in [0015]-[0017], discloses a process of patterning using EUV lithography process, the process including coating a substrate with a photoresist layer, followed by baking or annealing (claimed post-application baking, prior to top layer forming), wherein the photoresist coated substrate (after baking) is coated with a top-coat DUV filter material to form a TCDF material layer (reference 31, of figure 3A) on the photoresist layer such that the topcoat DUV filter layer is in surface contact with the surface of the photoresist layer, followed by exposure through a EUV reticle ([0019], EUV exposure equipment) to EUV radiation.  Bristol, in [0004], discloses that the EUV sources generate light not only in the desired 13.5nm wavelength but also in the out-of-band wavelengths (OOB) such as 150nm to 300nm i.e., DUV wavelengths are also included.  Bristol, in [0017], and [0020], discloses that the TCDF material layer only absorbs out-of band (OOB) radiation of the exposure wavelengths, whereas the EUV light passes through TCDF material layer and into the underlying photoresist layer so as to expose the desired areas of the photoresist to EUV wavelengths only, and in [0017], discloses that the TCDF layer is applied in a thickness of about 20-100nm i.e., thickness (or first thickness) selected so as to filter OOB and allow EUV to pass-through (EUV transparent) as illustrated in figure 4B (claims 1-2, 4, 10-11, 13-14, 21-24).  Bristol, in [0019], and [0020], discloses that the photoresist layer is exposed to EUV wavelength of about 13.5nm, and that the EUV light is reflected off the reticle i.e., the EUV mask is a reflective mask, and the EUV radiation only is passed through the topcoat layer to irradiate the underlying photoresist layer (reference 21), as illustrated in figure 4B, and Bristol, in [0024], discloses that the out-of-band illumination such as DUV is absorbed or reflected by the top coat (TCDF) and after the exposure process, the top coat can be removed followed by developing of the exposed photoresist to form the photoresist pattern (claims 3, 8, 12, 25,26).  Bristol, in [0021], discloses that the photoresist in the exposed region can be crosslinked (photocured and unexposed regions will be developable) i.e., negative photoresist or depending on the photoresist material the exposed areas will be removed (exposed areas becoming developable) i.e., positive photoresist i.e., the photoresist patterning process that uses a TCDF on the photoresist layer can be either a positive photoresist or a negative photoresist (claims 6-7).  Bristol, in [0024], discloses that the other layers can be applied over the photoresist i.e., other than the topcoat, and as disclosed in [0001], and [0020], the structure of the layers is such that only EUV is impinged on the underlying photoresist and all other OOB illumination are absorbed or reflected off i.e., any of the other layers that can be applied on the photoresist but below the topcoat has to be transparent to EUV (claim 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2007/0231751 (hereinafter referred to as Bristol) in view of U. S. Patent Application Publication No. 20170205704 (hereinafter referred to as Nikipelov).
Bristol is discussed in paragraph no. 9, above.
Bristol, in [0017], discloses that the top-coat layer can be silicon layer (polysilicon) on the photoresist layer.  Bristol, in [0017], and [0024], discloses that additional filters (in addition to the TCDF filter layer) above the photoresist can be included (claim 5).
The difference between the claims and Bristol is that Bristol does not disclose the additional layers other than the TCDF-layer as the claimed silicon nitride layer.
Nikipelov, in [0105], discloses that the polysilicon is formed on the silicon nitride layer and is EUV transmissive.
Therefore, it would be obvious to a skilled artisan to modify Bristol by using silicon nitride as the additional layer/filter Bristol’s OOB blocking layer as taught by Nikipelov because Bristol does not prohibit the use of silicon nitride and Nikipelov in [0105], teaches that silicon nitride has more EUV transmittance and almost no DUV transmittance and Bristol prefers topcoats that can filter and remove DUV and other OOB wavelengths.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 7, 2022.